Title: To James Madison from James Maury, 6 August 1808
From: Maury, James
To: Madison, James



Sir
American Consulate Liverpool 6th. August 1808

I had the honor of writing to you on the 2d. Ulto: & now present you a Price Current, by which you will observe an additional Duty on Cotton, amounting to a penny & a fraction pr lb more in American Vessels than in British.
Inclosed you have the Table of Imports & Exports for the first six months of the present year.  I have the honor to be with perfect respect, Your Most Obedt. Servt.

James Maury

